Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed May 7th, 2021, in which Claims 1, 6, 11, and 13 are amended.  Claims 2, 7, and 12 have been cancelled.  The amendments have been entered.  Claims 1, 3-6, 8-11, and 13-15 are currently pending.
This action includes rejections which were not necessitated by the claim amendments, and is thus made non-final.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 11 recites that the second weight parameter is a set of at least a part of the weight parameter whose absolute value is equal to or less than a predetermined threshold value.  Claim 11 further recites storing the second weight parameter to the external memory.  However,  nowhere in the specification is any part of the weight parameter less than a predetermined threshold value stored in the external memory – the part with value close to zero is only described in the specification as being stored in the internal memory or the calculation storage area, not the external memory.  See for example, [0042, 0048, 0057].   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit receiving data and output unit for outputting a result in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al., “Significance driven hybrid 8T-6T SRAM for energy-efficient synaptic storage in artificial neural networks,” as provided by the applicant in the IDS dated 10/26/2018.
Regarding Claim 1, Srinivasan teaches a calculation system in which a neural network performing calculation using input data and a weight parameter (Srinivasan, pg. 1, Fig. 1, “The artificial neurons accumulate the product of the inputs and the interconnecting synaptic weights”) is implemented in a calculation device including a calculation circuit (Srinivasan, pg. 1, 2nd column, last paragraph, “digital logic comprising the neural processing elements and and an internal memory and an external memory (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells” where “8T bitcells” denote external memory and  “6T bitcells” denote internal memory because the 8T bitcells are external to a set containing the 6T bitcells and the digital logic, while the 6T bitcells are internal to that set) wherein the weight parameter is divided into two including a first weight parameter and a second weight parameter, the first weight parameter is stored in the internal memory of the calculation device and the second weight parameter is stored in the external memory (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells”) wherein the first weight parameter is a set of predetermined lower digits of the weight parameter (Srinivasan, pg. 2, 1st column, 3rd paragraph, “LSBs are stored in the 6T bitcells” where “LSB” is least significant bits/predetermined lower digits) whose absolute value is equal to or less than a predetermined threshold value (by definition, the least significant n bits of a number has a value less than                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    /a predetermined threshold value, i.e. the maximum value that can be stored by the determined number of bits) and the second weight parameter is a set of part of the weight parameter other than the first weight parameter (Srinivasan, pg. 2, 1st column, 3rd paragraph, “wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells”).
Regarding Claim 5, Srinivasan teaches the calculation system according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Srinivasan further teaches wherein the neural network includes at least one of … a full connection layer (Srinivasan, pg. 2, 2nd column, 2nd paragraph, “every layer in the ANN saving the output layer is fully connected to the performing sum-of-products calculation, and the weight parameter is data for performing the sum-of-products calculation on the input data (Srinivasan, pg. 2, 2nd column, 2nd paragraph, “Every neuron in the ANN with the exception of input neurons sums the product of the incoming inputs and connecting weights”). 

Regarding Claim 6, Srinivasan teaches a calculation system comprising: an input unit receiving data (Srinivasan, pg. 4, Fig. 3, “Input Layer”); a calculation circuit constituting a neural networking performing processing on the data (Srinivasan, pg. 1, 2nd column, last paragraph, “digital logic comprising the neural processing elements and the associated controllers”); a storage area storing configuration data for setting the calculation circuit (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells”); and an output unit for outputting a result of the processing (Srinivasan, pg. 3, Fig. 3, “Output Layer”) wherein the neural network contains an inner layer that performs processing (Srinivasan, pg. 3, Fig. 3, “Hidden Layers”) including inner product calculation (Srinivasan, pg. 2, 2nd column, 2nd paragraph, “Every neuron in the ANN with the exception of the input neurons sums the product of the incoming inputs and connecting weights”) and a portion of a weight parameter for the calculation of the inner product is stored in the storage area, wherein a part of the weight parameter stored in the storage area is a set of predetermined lower bits among the weight parameters (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein … the relatively resilient LSBs are stored in 6T bitcells”) whose absolute values of parameter value is equal to or less than a predetermined threshold value (by definition, the LSBs/least significant n bits of a number has a value less than                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    /a predetermined threshold value, i.e. the maximum value that can be stored by the determined number of bits).
Regarding Claim 10, Srinivasan teaches the calculation system according to Claim 6 (and thus the rejection of Claim 6 is incorporated).  Srinivasan further teaches wherein the intermediate layer is [a convolution layer or] a full connection layer (Srinivasan, pg. 2, 2nd column, 2nd paragraph, “every layer in the ANN saving the output layer is fully connected to the layer immediately following it”). 

Regarding Claim 11, Srinivasan teaches a calculation method of a neural network, wherein the neural network is implemented on a calculation system including a calculation device including a calculation circuit (Srinivasan, pg. 1, 2nd column, last paragraph, “digital logic comprising the neural processing elements and the associated controllers”) and an internal memory, an external memory, (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells” where, in mapping A: “8T bitcells” denote external memory and “6T bitcells” denote internal memory because the 8T bitcells are external to a set containing the 6T bitcells and the digital logic, while the 6T bitcells are internal to that set, or alternatively, in mapping B: “6T bitcells” denote external memory and “8T bitcells” denote internal memory because the 6T bitcells are external to a set containing the 8T bitcells and the digital logic, while the 8T bitcells are internal to that set ) and a bus connecting the calculation device and the external memory (Srinivasan, pg. 3, 1st column, 2nd paragraph, “An 8T bitcell has read and write paths”), and the calculation method of the neural network performs calculation using input data and a weight parameter with the neural network the calculation method comprising: storing a first weight parameter, which is a part of the weight parameter, to the internal memory; storing a second weight parameter, which is part of the weight parameter, to the external memory (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells”), reading the first weight parameter from the internal memory and reading the second weight parameter from the external memory when the calculation is performed (Srinivasan, pg. 4, 2nd column, 2nd paragraph, “to train and evaluate the performance of the ANN under consideration.  The read access and write failures and modeled by introducing bit flips while accessing and updating the synaptic weights in the functional simulator” denotes that the memories are accessed/read when the calculation is performed) preparing the weight parameter required for the calculation in the calculation device (Srinivasan, pg. 3, Fig. 3, rejoining the MSBs and LSBs to obtain the weight parameter is preparing and inherent to the calculation) and performing the calculation (Srinivasan, pg. 2, 2nd column, 2nd paragraph, “Every neuron in the ANN with the exception of the input neurons sums the product of the incoming inputs and connecting weights”) wherein the second weight parameter is a set of at least part of the weight parameter (Srinivasan, pg. 2, 1st column, 3rd paragraph, A:“wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells” or B:“LSBs are stored in the 6T bitcells”) whose absolute value is equal to or less than a predetermined threshold value (by definition, the most or least significant n bits of a number has a value less than                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    /a predetermined threshold value, i.e. the maximum value that can be stored by the determined number of bits) and the first weight parameter is a set of part of the weight parameter other than the first weight parameter (Srinivasan, pg. 2, 1st column, 3rd paragraph, A:“LSBs are stored in the 6T bitcells” or B:“wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells”).
Regarding Claim 13, Srinivasan teaches the calculation method of the neural network according to Claim 11 (and thus the rejection of Claim 11 is incorporated).  Srinivasan, (Mapping B), has already been shown to teach wherein the second weight parameter is a set of predetermined lower digits of the weight parameter whose absolute value is equal to or less than a predetermined threshold value (Srinivasan, pg. 2, 1st column, 3rd paragraph, B:“LSBs are stored in the 6T bitcells”) whose absolute value is equal to or less than a predetermined threshold value (by definition, the least significant n bits of a number has a value less than                         
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    /a predetermined threshold value, i.e. the maximum value that can be stored by the determined number of bits).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 4, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Lee, EP 3098762.
Regarding Claim 3, Srinivasan teaches the calculation system according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Srinivasan further teaches wherein … the internal memory is an SRAM (Static Random Access Memory) (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein … the relatively resilient LSBs are stored in 6T bitcells”), and the external memory is a memory superior to the SRAM in a soft error resistance (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells” with pg. 4, 1st column, 3rd paragraph, “It can be seen from Fig. 5 that read access failures dominate over write access failures in a 6T SRAM at scaled voltages.  The corresponding failures for an 8T SRAM are negligible in the voltage range of interest”).
Srinivasan does not teach wherein the calculation circuit is constituted by an FPGA (Field-Programmable Gate Array), but Lee teaches this limitation (Lee, [0032], “Processor 205 may be implemented as … a field-programmable gate array (FPGA) … an application specific integrated circuit (ASIC), …, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor with an FPGA, as per Lee, rather than in an ASIC, as per Srinivasan (see Fig. 1) because an FPGA, an ASIC, and other processing devices are all members of a list of known equivalents provided in Lee, [0032], i.e. each can perform the neural network calculation in a system with internal and external memory.
4, Srinivasan teaches the calculation system according to Claim 1 (and thus the rejection of Claim 1 is incorporated).  Srinivasan further teaches wherein … the internal memory is at least one of a memory storing configuration data for setting the calculation circuit (weights are configuration data for the neural network calculated by the calculation circuit).  
Srinivasan does not teach wherein the calculation circuit is constituted by an FPGA (Field-Programmable Gate Array), but Lee teaches this limitation (Lee, [0032], “Processor 205 may be implemented as … a field-programmable gate array (FPGA) … an application specific integrated circuit (ASIC), …, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor with an FPGA, as per Lee, rather than in an ASIC, as per Srinivasan (see Fig. 1) because an FPGA, an ASIC, and other processing devices are all members of a list of known equivalents provided in Lee, [0032], i.e. each can perform the neural network calculation in a system with internal and external memory.
Srinivasan further does not teach, but Lee teaches, wherein the internal memory is at least one of … a memory storing an intermediate result of calculation executed by the calculation circuit (Lee, [0055], “intermediate data generated by processing the input tiles to the current layer may be stored in internal memory and used for the next layer”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep intermediate values in an internal memory (which includes the 6T SRAM and may include additional internal memory).  The motivation to do so is that “keeping intermediate data in an internal memory of the processor of the NN engine reduces the off-chip data traffic generated in executing the neural network”).

Regarding Claim 8, Srinivasan teaches the calculation system according to Claim 6 (and thus the rejection of Claim 6 is incorporated).  Srinivasan further teaches wherein … the storage area is constituted by an SRAM (Static Random Access Memory) (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells while the relatively resilient LSBs are stored in 6T bitcells”), the calculation circuit and the storage area are embedded in a single chip semiconductor device (Srinivasan, pg. 4, 2nd column, last paragraph, “we primarily focus on the on-chip synaptic memory storage, since the digital neurons and the required control logic can be operated reliably at scaled voltages” denotes that both calculation circuit and the storage area are on the chip).  
Srinivasan does not teach wherein the calculation circuit is constituted by an FPGA (Field-Programmable Gate Array), but Lee teaches this limitation (Lee, [0032], “Processor 205 may be implemented as … a field-programmable gate array (FPGA) … an application specific integrated circuit (ASIC), …, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor with an FPGA, as per Lee, rather than in an ASIC, as per Srinivasan (see Fig. 1) because an FPGA, an ASIC, and other processing devices are all members of a list of known equivalents provided in Lee, [0032], i.e. each can perform the neural network calculation in a system with internal and external memory.  Further, Lee implies that the FPGA is embedded in a single chip with the internal memory (see Lee, [0059]), the same as the ASIC of Srinivasan.
Regarding Claim 9, the Srinivasan/Lee combination of Claim 8 teaches the calculation system according to Claim 8 (and thus the rejection of Claim 8 is incorporated).  Srinivasan is intermediate results, and as such does not teach wherein the one chip semiconductor device has a temporary storage area storing intermediate results of calculations executed in the calculation circuit, but Lee teaches this limitation (Lee, [0055], “intermediate data generated by processing the input tiles to the current layer may be stored in internal memory and used for the next layer”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to keep intermediate values in a temporary internal memory (which includes the 6T SRAM and may include additional internal memory).  The motivation to do so is that “keeping intermediate data in an internal memory of the processor of the NN engine reduces the off-chip data traffic generated in executing the neural network”).  As Srinivasan teaches a part of the weight parameter for calculating the inner product is further stored in the 6T SRAM identified as part of the temporary storage area, the Srinivasan/Lee combination has been shown to teach the entirety of the claim.

Regarding Claim 14, Srinivasan teaches the calculation method of the neural network according to Claim 11 (and thus the rejection of Claim 11 is incorporated).  Srinivasan (Mapping A) further teaches that a part corresponding to the first weight parameter is transferred to the internal memory (Srinivasan, pg. 2, 1st column, 3rd paragraph, A:“LSBs are stored in the 6T bitcells”) and the external memory stores … the second weight parameter (Srinivasan, pg. 2, 1st column, 3rd paragraph, A:“wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells”) but does not teach wherein the external memory stores the entire weight parameter including both the first weight parameter and the second weight parameter, but Lee teaches this limitation (Lee, Claim 6, “wherein the processing of the 
Regarding Claim 15, Srinivasan teaches the calculation method of the neural network according to Claim 11 (and thus the rejection of Claim 11 is incorporated).  Srinivasan further (in mapping A from Claim 11) teaches wherein … the internal memory is an SRAM (Static Random Access Memory) (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein … the relatively resilient LSBs are stored in 6T bitcells”), and the external memory is a memory superior to the SRAM in a soft error resistance (Srinivasan, pg. 2, 1st column, 3rd paragraph, “hybrid 8T-6T SRAM, wherein the sensitive MSBs of the synaptic weights are stored in 8T bitcells” with pg. 4, 1st column, 3rd paragraph, “It can be seen from Fig. 5 that read access failures dominate over write access failures in a 6T SRAM at scaled voltages.  The corresponding failures for an 8T SRAM are negligible in the voltage range of interest”).
Srinivasan does not teach wherein the calculation circuit is constituted by an FPGA (Field-Programmable Gate Array), but Lee teaches this limitation (Lee, [0032], “Processor 205 may be implemented as … a field-programmable gate array (FPGA) … an application specific integrated circuit (ASIC), …, etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor 
Response to Arguments
Applicant’s arguments submitted May 7th, 2021, have been fully considered, but are not fully persuasive.
Applicant has amended Claim 13, and thus the Claim Objection has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of the claims have been fully considered, and are at least partially persuasive.
Applicant argues, with respect to the limitation wherein the first weight parameter is a set of predetermined lower digits of the weight parameter whose absolute value is equal to or less than a predetermined threshold value, that the reference Yu used to reject this limitation in the previous rejection does not disclose this feature.  Applicant’s arguments are persuasive.  However, a review of the art shows that the primary reference Srinivasan does teach this limitation – any set of n binary digits of a parameter has a value less than the threshold             
                
                    
                        2
                    
                    
                        n
                    
                
            
        , which is predetermined based on the selection of n bits of a weight to store in 6T or 8T SRAM in Srinivasan, see Fig. 3.  Because this is a new rejection of limitations previously presented in the prior claim set, and not a new rejection due to claim amendments, this action is made non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Primary Examiner, Art Unit 2122